IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-51,632-08


EX PARTE JAMIE LEE BLEDSOE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 00-CR-15,197 IN THE 123RD DISTRICT COURT

FROM SHELBY COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of escape and
sentenced to fifteen  years' imprisonment. 
	Applicant contends that he is being denied credit for both pre- and post-sentence jail time
credits. This Court remanded the application to the trial court for findings addressing Applicant's
post-sentence jail time credit claims.  The trial court has issued findings of fact and conclusions of
law determining that Applicant's "sentence begin date" in this cause is currently calculated as March
15, 2000. The trial court's findings are supported by the record. As Applicant was sentenced on July
27, 2000, it is apparent that he is being credited with all of the time spent between sentencing and
his transfer to TDCJ. Based on our review of the record and the trial court's findings and
conclusions, we find that applicant's claim for post-sentence jail time credit is without merit.
Therefore, we deny relief. 
	To the extent that this habeas corpus application raises claims concerning pre-sentence jail
time credits, those claims are dismissed. Ex parte Ybarra, 149 S.W.3d 147, 148-149 (Tex. Crim.
App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010). 

Filed: December 7, 2011
Do not publish